This is an appeal from a judgment of the Common Pleas Court of Hamilton County, wherein appellant was ordered to proceed to arbitrate a dispute involving the discharge of two employees of the appellee union. Section 7A of the agreement between the parties provides the methods or procedures by which differences between the company and the union shall be settled. Subdivision 2 of this section provides the manner of the disposition of the type of dispute we have here as follows: "the matter shall be settled immediately between the aggrieved employees [Scott and Huesman] and/or a member or members of the grievance committee designated by the union, and the superintendent of the department."
Section 9 of the agreement, after providing notice to the grievance committee of the discharge of an employee provides as follows: "In the event an employee shall be suspended or discharged from his employment and he believes he has been unjustly dealt with, such discharge or suspension case shall follow the procedure outlined in section 7 — Adjustment of Grievances — omitting the first step thereof and starting the second step within forty-eight (48) hours of the time of suspension or discharge, Saturdays and Sundays excluded."
There is no dispute that various disorders took place at the plant of the company, and that because of the participation of Scott and Huesman, they were discharged first on December 8; reinstated on the same day; restored to "full rights" on December *Page 369 
11; suspended again on December 12 and finally discharged again on December 14. During all this time, various discussions were had between representatives of the employees and representatives of the company. While no formal notice in writing was given by the union, the evidence seems clear that for at least a week (December 8 to December 14) the company and the union were discussing the discharge of Scott and Huesman; the several discharges and reinstatements of these two employees is some evidence that the company considered that the union had performed under the agreement requiring 48 hours within which step two should follow step one, as provided in Section 9 of the agreement. I cannot agree that the evidence is conclusive of a default on the part of the employees; I cannot agree from the facts of this case that the 48-hour provision is a contractual limitation; and, further, it seems to me that the company waived its right to this defense by its participation in the negotiations touching the dispute in question. Having dealt with the aggrieved parties, the grievance committee and other union representatives, the company has chosen to consider compliance with the various steps outlined in Section 7, as merely procedural and not substantive. The decisions, it seems to me, indicate a policy to decide disputes of this kind through the machinery of arbitration, whenever possible, resolving doubts in favor of coverage by the arbitration agreement. UnitedSteelworkers of America v. Warrior  Gulf Navigation Co.,363 U.S. 574 (June 1960); United Steelworkers of America v.American Mfg. Co., 363 U.S. 564 (June 1960).
It is the opinion of the writer that all the controversies raised in connection with the discharge of Scott and Huesman are arbitrable. This court should order a decree similar to the decree entered in the Court of Common Pleas. *Page 370